NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JASPER CROOK,                                   No. 16-55477

                Plaintiff-Appellant,            D.C. No. 5:14-cv-01985-JVS-AS

 v.
                                                MEMORANDUM*
DANA NICOLE THIBEDEAUX, AKA
Dana Nicolas Edenburg, AKA Dana N.
Harris; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Jasper Crook appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging various claims arising from a child support and

custody dispute. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). To the extent Crook’s reply
brief requests oral argument, Crook’s request is denied.
novo a district court’s dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Crook’s action because Crook failed to

allege facts sufficient to state a plausible claim for relief. See id. at 341-42

(although pro se pleadings are to be liberally construed, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also Naffe v.

Frey, 789 F.3d 1030, 1035-36 (9th Cir. 2015) (elements of § 1983 claim).

      To the extent that Crook challenges the dismissal with prejudice of civil

rights claims alleged in his Second Amended Complaint, the district court properly

dismissed those claims as time-barred. See Cal. Civ. Proc. Code § 335.1 (two-year

statute of limitations for personal injury claims); Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (California’s statute of limitations

for personal injury torts applies to § 1983 and § 1985 claims).

      We do not consider issues or arguments not specifically and distinctly raised

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We construe Crook’s notification (Docket Entry No. 15) as a request to file a

late reply brief, and grant the request. The Clerk shall file the reply brief received

on January 17, 2017 (Docket Entry No. 13).

      AFFIRMED.


                                            2                                      16-55477